Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 2,4,8,12,14,15,17,18, 21, 22, 24, 30-34) in the reply filed on 10/25/2021 is acknowledged. Applicant’s arguments, see pages 11-13 of Remarks, filed 10/25/2021, with respect to the restriction requirement have been fully considered and are partially persuasive.  Therefore, Group III (claims 63 and 67) has been rejoined with Group I. 
Applicant's election with traverse of (claims 2,4,8,12,14,15,17,18, 21, 22, 24, 30-34) in the reply filed on 10/25/2021 is acknowledged. The traversal is on the grounds that Bau-Madsen does not disclose or suggest that “said actuator is associated to the sink…and said piston is associated to the flow channel…” and that “said flow channel comprises an upstream valve section…said valve section of said flow channel comprises a valve seat…a ridge structure…”.  This is not found persuasive because these features are not corresponding special technical features found in both Group I and Group II. Group I (see claim 1) does not comprise a valve seat or ridge structure”. Group II (see claim 38) does not comprise an actuator or a piston. Thus, the restriction requirement between Group I and Group II (see Restriction Requirement of 08/23/2021) remains since Groups I-II lack unity of invention because even though the inventions of these groups require the shared technical features (as elaborated on page 4 of 
The requirement is still deemed proper and is therefore made FINAL.
Claims 38, 42, 43, 49, 54, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “valve section of said flow channel comprises a valve seat comprising a ridge structure at the first surface of the base part, wherein the ridge structure is protruding from the first surface of the base part in said recess and crossing at least a part of said recess” of claim 8 and the “computer system” of claim 33 must be shown or the feature canceled from the claim.  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 33 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 31, line 19, “section12” should read “section 12”;
On page 33, line 7, “actuator 28a” should read “actuator 29a”;
On page 34, line 24, “inlet opening 24” should read “inlet opening 44”;
On page 35, line 20, “actuator 48a” should read “actuator 49a”;
On page 35, line 24, “In figure 3c” should read “In figure 6c”;
On page 36, line 11, “witch” should read “which”;
On Page 36, line 27, “witch” should read “which”;
On page 36, line 28, “bottom part 66” should read “base part 66”.
Appropriate correction is required.

Claim Objections
Claims 32, 34, and 63 are objected to because of the following informalities:  
In claim 32, line 2, there is a missing period at the end of the sentence;
In claim 34, line 1, “computer” should read “computer system” for improved clarity and antecedent basis;
In claim 63, line 14, “said act actuator ivator” should read “said actuator”
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2,4,8,12,14,15,17,18, 21, 22, 24, 30-34 and 63 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the sink section” in line 13. There is insufficient antecedent basis for this limitation in the claim. Claims 2,4,8,12,14,15,17,18, 21, 22, 24, 30-34, 63 and 67 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 8, claim 8 recites the limitation "the first surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim
Regarding claim 14, claim 14 recites the limitation “the flow channel downstream from the upstream valve section and said sink constitute a closed volume”, which is unclear. Is the closed volume comprising the both the flow channel downstream from the upstream valve 
Regarding claim 24, claim 24 recites the limitation "its" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “its” is referring to.
Regarding claim 63, claim 63 recites the limitation “an upstream valve section” in line 6. Since “an upstream valve section” is established in claim 1, it is unclear if the upstream valve section of claim 63 is the same or different from the upstream valve section of claim 1. Claim 67 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 63, claim 63 recites the limitation "the depression" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Claim 67 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 12, 14, 15, 17, 18, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmetzer et al. (US 20110014606 A1).
Regarding claim 1, Steinmetzer teaches a microfluidic assay system (Fig. 17b) comprising 

an associated microfluidic operator system (interpreted as the components shown in Fig. 17b other than cartridge 401, such as elements 451, 435, 471, 437-439, 441-443), 
said microfluidic cartridge comprises a base part (402), having a first face (interpreted as the top face of cartridge 401 facing element 471) and a second opposite face (interpreted as the bottom face of cartridge 401 facing element 455) and with a recess (407,408, 410-416) in the first face and 
a foil (403) fixed to the base part to cover the recess and to form a foil face of said microfluidic cartridge (paragraph [0352]), 
wherein the base part with the recess and the foil forms a flow channel (channel between elements 413 to 416, comprising elements 408, 414, 411, 415, 407) and a sink (interpreted as hole 415), 
the flow channel has a length and comprises a reaction section (407) and an upstream end (interpreted as the areas to the right of element 407 in Fig. 17b) and a downstream end (interpreted as the areas to the left of element 407 in Fig. 17b), wherein the sink is in fluid communication with the flow channel downstream to the reaction section (Fig. 17b shows hole 415 in fluid communication and downstream of the flow channel) and 
the microfluidic cartridge comprises an inlet opening (412) into said flow channel upstream to the reaction section (Fig. 17b shows element 412 upstream of 407),
said operator system comprises a piston (444),
a temperature regulating element (451) and 
to depress the foil covering said sink section (paragraph [0352]) and 
said piston is associated to the flow channel at an upstream valve section (Fig. 17b shows element 444 at an upstream valve section, interpreted as the area 416, depressing the foil 415) to depress the foil to close off the flow channel upstream to the reaction section (paragraph [0352]).
Regarding claim 4, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer further teaches wherein said inlet opening (Fig. 17b, element 412) into said flow channel is arranged at said upstream end (element 412 is upstream of element 407).
Regarding claim 12, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer further teaches wherein said piston comprises a piston head (Fig. 17b, interpreted as the tip of 444), said piston head is shaped to be mated with said recess at said valve section of said flow channel (Fig. 17b shows tip of 444 mated with recess of valve section 416 to close off the flow channel) to close off said flow channel.
Regarding claim 14, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer further teaches wherein the flow channel downstream from the 
Regarding claim 15, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer further teaches wherein said flow channel comprises a downstream valve section (Fig. 17b, element 414) and said operator system comprises an associated piston (442) for the downstream valve section.
Regarding claim 17, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer further teaches wherein said reaction section comprises capture probes (Fig. 17b, binding members 417) for a target, said capture probes being immobilized to a surface within the reaction section of the flow channel (Fig. 17b shows binding members 17b immobilized to 402).
Regarding claim 18, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer further teaches wherein said capture probes are immobilized to at least one of the foil or the first face of said base part (Fig. 17b shows binding members 17b immobilized to the first face of the base part 403).
Regarding claim 32, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer further teaches wherein said temperature regulator element is a thermoelectric element (Fig. 17b and paragraph [0363] teaches element 451 comprises a heating element connected to wires 452).
Regarding claim 33, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer further teaches wherein said operator system comprises a computer 
said computer system comprises a memory storing software for controlling the operation of said operator element(s) (paragraph [0359] teaches a code or an algorithm can be stored in software; paragraph [0357] teaches the control unit controls operation of the actuator members).
Regarding claim 34, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer further teaches wherein said computer is programmed to carry out an assay procedure (paragraph [0353] and [0359] teaches a code or an algorithm can be stored in a software, wherein the control unit sends a signal to control the actuator), said assay procedure comprises at least one of activating said activator to depress the foil covering said sink section (paragraph [0352] teaches actuation of actuator 443 to depress foil 403 covering sink section 415), activating said activator to at least partly release the foil covering said sink section (paragraphs [0055] and [0059] teach the actuator members provides a reversible compression of the foil 403), activating said piston to close off said upstream valve section (paragraph [0352]) or activating the temperature regulating element to regulate the temperature of a sample in the reaction section according to a predetermined temperature plan (paragraph [0360]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmetzer as applied to claim 1 above, and further in view of Battrell et al. (US 20120115214 A1).
Regarding claim 2, Steinmetzer teaches all of the elements of the current invention as stated above. While Steinmetzer further teaches wherein said operator system is adapted to hold said microfluidic cartridge (Fig. 3), Steinmetzer fails to teach wherein said operator system is adapted to hold said microfluidic cartridge such that at least the reaction section is inclined when held in close proximity to said temperature regulating element.
Battrell teaches a fluorometric assay system (abstract) comprising a microfluidic cartridge (Fig. 3A, element 200). Battrell teaches an operator system (311, 330, 103) is adapted to hold said microfluidic cartridge such that at least the reaction section is inclined (paragraph [0077]) when held in close proximity to said temperature regulating element (Fig. 3A teaches heating module 340 in close proximity to a reaction section of microfluidic cartridge 200). Battrell teaches that an angular mount has been found to relieve bubble interference that may by associated with deterioration of analysis (paragraph [0077]). Battrell teaches that bubble accumulation interferes with heat transfer and optical interrogation of assay results that is resolved by tilting the cartridge at an angle (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinmetzer to incorporate the teachings of Battrell to provide wherein said operator system is adapted to hold said microfluidic cartridge such that at least the reaction section is inclined when held in close proximity to said temperature regulating element. Doing so would reduce interference from bubbles known to be present in the art of microfluidic cartridge analysis, as taught by Battrell, and would improve heat transfer and optical interrogation of the microfluidic cartridge. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmetzer as applied to claim 1 above, and further in view of Hintsche et al. (WO 2010040748 A1).
Regarding claim 8, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer fails to teach wherein said valve section of said flow channel comprises a valve seat comprising a ridge structure at the first surface of the base part, wherein the ridge structure is protruding from the first surface of the base part in said recess and crossing at least a part of said recess.
Hintsche teaches a device for handling liquids comprising channels, actuators, valves and valve seats (abstract; Fig. 2). Hintsche teaches a valve section (Fig. 2, element 5) of a flow channel (channel between 3a and 3b) comprises a valve seat (6) comprising a ridge structure (interpreted as the raised edges of element 6) at the first surface of a base part (1), wherein the ridge structure is protruding from the first surface of the base part (Fig. 2 shows ridge structure of valve seat 6 protruding upwards from the base structure to form a shape to conform to element 7) in a recess (interpreted as the channel space between 3a and 3b) and crossing at least a part of said recess. Hintsche teaches the valve seat is formed so that a correspondingly shaped actuator (7) can be inserted thereinto and a substantially precise fit to close a valve (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinmetzer to provide wherein said valve section of said flow channel comprises a valve seat comprising a ridge structure at the first surface of the base part, wherein the ridge structure is protruding from the first surface of the base part in said recess and crossing at least a part of said recess. Doing so would utilize known .

Claims 21, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetzer as applied to claim 18 above, and further in view of Tappura et al. (US 20160011112 A1).
Regarding claim 21, Steinmetzer teaches all of the elements of the current invention as stated above. Steinmetzer fails to teach wherein said base part within said reaction section comprises at least one optical element, wherein said optical element comprises a lens structure and/or a supercritical angle fluorescence structure (SAF structure), said SAF structure has a top surface.
Tappura teaches a sample plate assay for a sample by beams of an optical element (abstract) comprising a fluidic channel (Fig. 1, element 8; paragraph [0048]). Tappura teaches that typical prior diagnostic assays utilize molecules are immobilized to a bottom of a vessel, but does not allow for real-time measurement, require additional rinsing steps, and can take from several hours to days to complete (paragraph [0049]). Tappura teaches that in different detection and diagnostic applications, there is a continuous need for more sensitive, faster, smaller, cost-effective sensors that do not require complex sample treatment and allow for real-time measurements (paragraph [0046]). Tappura teaches a reaction section (Fig. 5, area comprising sensor site 5) comprises a SAF structure that has a top surface (Fig. 5 and paragraph [0039] teaches the SAF structure, interpreted as sensor site 5, has a top surface and is capable 
Since Tappura teaches a fluidic assay system, similar to Steinmetzer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinmetzer to incorporate the teachings of Tappura to provide wherein said base part within said reaction section comprises at least one optical element, wherein said optical element comprises a lens structure and/or a supercritical angle fluorescence structure (SAF structure), said SAF structure has a top surface. Doing so would improve the sensitivity, speed, complexity of the microfluidic assay system and allow for real-time measurement, as taught by Tappura.
Regarding claim 22, Steinmetzer in view of Tappura teach all of the elements of the current invention as stated above. Steinmetzer in view of Tappura fail to teach wherein said SAF structure is an integrated part of the base.
Tappura teaches wherein said SAF structure is an integrated part of the base (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinmetzer in view of Tappura to further incorporate the teachings of Tappura to provide wherein the SAF structure is an integrated part of the base. Doing so would allow for proper functioning of the SAF structure and improve the sensitivity, speed, complexity of the microfluidic assay system and allow for real-time measurement, as taught by Tappura.
Regarding claim 31, Steinmetzer in view of Tappura teach all of the elements of the current invention as stated above. Steinmetzer in view of Tappura fail to teach wherein said reaction section comprises a plurality of said optical elements, such as SAF structures.
Tappura teaches a reaction section comprises a plurality of said optical elements, such as SAF structures (Fig. 4). Tappura teaches that the sensor is a multianalyte array sensor (paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinmetzer in view of Tappura to incorporate the teachings of Tappura to provide wherein said reaction section comprises a plurality of said optical elements, such as SAF structures. Doing so would allow for multianalyte detection, thus improving the analytical capabilities of the overall microfluidic assay system.

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetzer in view of Tappura as applied to claim 21 above, and further in view of Hung et al. (Hung et al., “Miniaturization of a micro-optics array for highly sensitive and parallel detection on an injection moulded lab-on-a-chip”, April 2015, Lab Chip, 15, 2445-2451.)
Regarding claim 24, Steinmetzer in view of Tappura teach all of the elements of the current invention as stated above. Steinmetzer in view of Tappura fail to teach wherein said SAF structure comprises a frustum shape protruding towards the foil with its top surface facing the foil, said capture probes being immobilized to said top surface.
Hung teaches a microfluidic assay system (abstract) comprising a chip and SAF micro-optics embedded in a microfluidic chamber (abstract). Hung teaches the SAF micro-optics has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinmetzer in view of Tappura to incorporate the teachings of Hung to provide wherein said SAF structure comprises a frustum shape protruding towards the foil with its top surface facing the foil, said capture probes being immobilized to said top surface. Doing so would utilize known structures of SAF structures in the art of microfluidics, as taught by Hung, which would have a reasonable expectation of successfully allowing for miniaturization of the SAF structure, reducing costs, and provide improved sensitivity to the overall microfluidic assay system. 
Regarding claim 30, Steinmetzer in view of Tappura teach all of the elements of the current invention as stated above. Steinmetzer in view of Tappura fail to explicitly teach wherein said SAF structure has a refractive index higher than 1.33.
Hung teaches a microfluidic assay system (abstract) comprising a chip and SAF micro-optics embedded in a microfluidic chamber (abstract). Hung teaches the SAF micro-optics has a frustum shape (Fig. 1) protruding towards a foil (Fig. 2 shows the SAF structures protruding downward to the bottom of the chamber) with its top surface facing the foil, and capture 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steinmetzer in view of Tappura to incorporate the teachings to provide the SAF structure with a refractive index higher than 1.33. Doing so would utilize known SAF structures in the art of microfluidics, as taught by Hung, which would have a reasonable expectation of successfully allowing for miniaturization of the SAF structure, reducing costs, and provide improved sensitivity to the overall microfluidic assay system. Furthermore, it would have been obvious to choose a refractive index higher than 1.33 from a finite, number of identified, predictable SAF structures with a refractive index (i.e. from Hung’s list of SAF structures materials in Fig. 3), i.e., it would have been obvious to try the specific refractive index higher than 1.33 to optimize the microfluidic assay system.

Allowable Subject Matter
Claims 63 and 67 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Applicant is urged to place claim 1 limitations entirely into claim 63 and 67.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 63, Steinmetzer teaches all of the elements of the microfluidic assay system of claim 1 as stated above. Steinmetzer further teaches a method of performing an assay using a microfluidic assay system of claim 1, said method comprising applying said microfluidic cartridge onto said operator system such that said reaction section is in close proximity to said temperature regulating element while said actuator is associated to the sink section to depress the foil covering said sink section and said piston is associated to the flow channel at an upstream valve section to depress the foil to close off the flow channel upstream to the reaction section (Fig. 17b and paragraph [0352] teach positioning of the cartridge 401). 
While Steinmetzer teaches activating the activator and piston (paragraph [0352]), applying a sample (paragraph [0361]), and activating the temperature regulating element (paragraph [0352]), Steinmetzer fails to teach the specific method comprising: activating said activator to depress the foil covering said sink section to thereby press fluid out of the sink; applying a sample at the inlet of the flow channel; activating said activator to at least partly release the foil covering said sink section to thereby suck in the sample; activating said piston to close off said upstream valve section; activating said activator to depress the foil covering said sink section to thereby apply a pressure in the reaction section which is higher than it would have been without the depression of the foil; and activating the temperature regulating element to regulate the temperature of the sample in the reaction section according to a predetermined temperature plan.
Furthermore, Steinmetzer teaches the piston and actuator can be adapted to elastically deform the foil 403 to perform various tasks (paragraph [0354]), such as releasing the foil activator to at least partly release the foil covering said sink section to thereby suck in the sample. 
A reference Tang et al. WO 2015138343 A1) teaches a microfluidic channel with actuators (Fig. 1, element 10), wherein the actuators can deform fluidic chambers to move fluid from one chamber to the other chamber, or vice versa, over multiple cycles (paragraph [0052]). However, since Tang’s microfluidic channels (Fig. 1, elements 4-6) differ from Steinmetzer’s (Fig. 17b) (i.e. see how Steinmetzer’s channels also flow vertically below the actuators while Tang’s only moves horizontally), one of ordinary skill in the art would not be motivated to combine the references to arrive at the claimed method steps, specifically to incorporate “activating said activator to at least partly release the foil covering said sink section to thereby suck in the sample.”
None of the prior art teaches or fairly suggest, alone or in combination, all of the limitations of claim 63, specifically the method steps as ordered. Thus, claim 63 is deemed allowable. Claim 67.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bau-Madsen et al. (WO 2013189502 A1, hereinafter “WO ‘502”) teaches the claimed microfluidic cartridge (Figs. 3-4) and a support element (Fig. 5, element 32) comprising a temperature control element 35. WO ‘502 teaches an actuator may be arranged to move the flexible wall section of the flow channel or sink section to provide a suction to suck the liquid sample into the flow channel (page 17, lines 20-27). 
Bau-Madsen et al. (WO 2015192855 A1), hereinafter “WO ‘855”) teaches the claimed microfluidic cartridge (Fig. 4) and a microfluidic operator system (Fig. 1). WO ‘855 teaches the operator system comprises a piston (page 19, lines 20-22, teaches a movable pin for depressing and closing a flow channel), a temperature regulating element (page 18, lines 27-28), an actuator (page 19, lines 12-17, teaches a movable pin for actuating a liquid sample in the flow channel), wherein the reaction section is close to the temperature regulating element (page 19, lines 1-2). Bau-Madsen fails to explicitly teach said actuator is associated to the sink section to depress the foil covering said sink section and said piston is associated to the flow channel at an upstream valve section to depress the foil to close off the flow channel upstream to the reaction section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797